Citation Nr: 1104464	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  02-18 596	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
gout, allegedly caused by VA medical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2002 and December 
2004 of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2001, the Veteran filed a claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for gout, allegedly 
caused by VA medical treatment.  A rating decision dated in March 
2002 denied the Veteran's claim.  In May 2002, he submitted a 
timely notice of disagreement (NOD) and subsequently perfected 
his appeal in November 2002.  In November 2003, the Board 
remanded this claim for further development.  In the meantime, 
the Veteran petitioned VA to reopen his claim of entitlement to 
service connection for hemorrhoids in February 2004, and a 
December 2004 rating decision declined to reopen the Veteran's 
claim.  In March 2005, he filed a timely NOD, and perfected his 
appeal in June 2005.

The Veteran's claims were subsequently merged and came before the 
Board in May 2006.  In a May 2006 decision, the Board granted the 
Veteran's petition to reopen his claim of entitlement to service 
connection for hemorrhoids and remanded the claims for additional 
development.  By June 2007 rating decision, the RO granted 
service connection for hemorrhoids and assigned a 0 percent 
(noncompensable) disability rating, effective February 26, 2004.  
The veteran perfected an appeal of the initial non-compensable 
rating assigned for hemorrhoids.  As such, the claims for a 
compensable disability evaluation for hemorrhoids, and 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for gout, 
allegedly caused by VA medical treatment, were returned to the 
Board for adjudication.  

In February 2008, the Board issued a decision which denied an 
initial compensable rating for hemorrhoids and denied entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 for gout, allegedly 
caused by VA medical treatment.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2010, the Court issued a memorandum 
decision, vacating the Board's February 2008 decision, as it 
pertains to the two issues currently on appeal, and remanded both 
issues for further proceedings consistent with the Court's 
decision.

Although further delay of this matter is regrettable, the appeal 
is REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the Veteran if further action is required 
on his part.


REMAND

As noted above, the Veteran appealed, to the Court, the Board's 
February 2008 decision which denied an initial compensable rating 
for hemorrhoids and denied entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for gout, allegedly caused by VA medical 
treatment.  In June 2010, the Court issued a memorandum decision 
in this matter.  For reasons specified below, the Board finds 
that both issues must be remanded in order to address the Court's 
orders.

I. Compensable Rating for Hemorrhoids

In the June 2010 memorandum decision, the Court noted that the 
Veteran presented evidence showing a diagnosis of anemia (in 
medical reports dated in April 2006 and June 2006), and that such 
evidence, when viewed alongside other evidence that may 
demonstrate persistent bleeding, may be sufficient to entitle the 
Veteran to a 20 percent rating under Diagnostic Code 7336.  The 
Court also noted that while the Board found that the Veteran did 
not have persistent bleeding, the Board did not specifically 
address the significance of evidence showing that the Veteran 
suffered from bleeding with stools on a monthly basis, even 
though "persistent bleeding" is part of the criteria under 
Diagnostic Code (DC) 7336.  The Court held that the Board's 
failure to address this evidence with any specificity rendered 
inadequate its statement of reasons or bases.  The Court vacated 
the Board's decision on this issue and remanded the matter for 
the Board to specifically discuss evidence indicating that the 
Veteran may be entitled to a compensable disability rating.  


With regard to the Veteran's contentions, the Board acknowledges 
that the Veteran is competent to report his symptoms as well as 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  In this regard, the Board is charged with 
the duty to assess the credibility and weight given to evidence.  
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, supra.  However, while the Veteran is credible to 
report on what he sees and feels, he is not competent to report 
that a service-connected disability meets the criteria for a 
higher rating because such an opinion requires medical expertise 
which he has not been shown to have.  Id.  Thus, in light of the 
Court's order and further based on the evidence of record, at 
this point, the Board is unable to render a decision without 
further medical guidance.  

The Board notes that the most recent medical evidence addressing 
the severity of the Veteran's service-connected hemorrhoids 
appears to be the January 2007 VA examination.  Therein, he 
reported having hemorrhoids"since 1957 off and on for 50 
years", as well as daily constipation since January 2007, and 
"itching, burning, pain, bleeding with stools 1-2 times per 
month".  He reported his symptoms had been "about the same", 
since service and that his hemorrhoids were swollen "all the 
time".  Upon examination, the examiner noted multiple external 
hemorrhoids over the entire surface of the anal opening, each at 
12:00, 3:00, 6:00 and 9:00 positions.  There was also a notation 
of "hemorrhoid 6:00 position engorged".  Upon digital rectal 
examination, no bleeding was noted, and it was noted that there 
was "no evidence of anemia in any historical lab review".  

In light of the Court's memorandum decision, the Board finds that 
additional evidentiary development is needed regarding this 
issue.  The Board notes that it is unclear whether the Veteran 
has "secondary anemia", which is part of the criteria necessary 
for the assignment of a 20 percent rating pursuant to DC 7336.  
The Court indicated that the Veteran presented evidence showing a 
diagnosis of anemia - including medical reports dated in April 
2006 and June 2006 - however, on VA examination in 2007, the 
examiner indicated that there was "no evidence of anemia in any 
historical lab review".  On remand, clarification as to whether 
the Veteran has secondary anemia should be sought.  

The Board also notes that when an appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, as 
noted above, the most recent medical evidence addressing the 
severity of the Veteran's hemorrhoids appears to be the 2007 VA 
examination report.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 
121 (1991).  Where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  Thus, in light of the Veteran's 
complaints of ongoing  hemorrhoid symptoms, and the passage of 
time since the last clinical assessment of the severity of the 
Veteran's hemorrhoids, on remand, a VA examination should be 
obtained to assess the current nature and severity of the 
Veteran's hemorrhoids.  

Additionally, the Veteran has advised he received treatment for 
his hemorrhoids only at the VAMC, and the record only contains 
copies of VA treatment records dated through October 2007.  Thus, 
on remand, complete and current VA treatment records should be 
obtained for the Veteran, pertaining to any treatment he may have 
received for hemorrhoids or gout.  

II. Benefits Under 38 U.S.C.A. § 1151

With regard to the claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for gout, allegedly caused by VA medical 
treatment, in the June 2010 memorandum decision, the Court found 
that the Board had failed to adequately discuss whether the 
Veteran was suffering from an "additional disability".  The 
Court also noted that, "in finding that there is not evidence 
that the [Veteran] currently suffers from gout 'as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part', nor 
evidence suggesting 'the proximate cause of the alleged 
disability was an event which was not reasonably foreseeable', 
the Board did not squarely address the question of whether VA 
improperly treated the [Veteran] with salsalate" and that the 
Board "ignored evidence suggesting that this drug may have 
contributed to cause or aggravate gout".  

In this claim, the Veteran has contended that he currently has 
gout as a result of medical treatment, to specifically include 
prescribed medications, at a VA facility.

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, compensation 
shall be awarded in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151 requires a showing not 
only that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or training and 
rehabilitation, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  

The record appears to show that the Veteran has had (and been 
treated for) gout since approximately 2000.  The Board notes that 
the question of whether he has an additional disability (of gout) 
as a result of treatment rendered by VA is a medical question, 
and a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The Board notes that VA medical providers have addressed whether 
there may be a relationship between the Veteran's gout and 
medication he was prescribed.  In a March 2001 VA rheumatology 
consult note, the examiner stated that based on the Veteran's 
description and uric acid levels, he probably suffered from gout.  
The examiner also opined that part of the problem could have been 
taking salsalate and salicylate (decreasing excretion of uric 
acid) which elevated his uric acid, and that in the future, the 
Veteran probably should not be prescribed salsalate.  In a May 
2001 VA treatment note, the examiner, after discussing the 
function of the liver to break down the metabolites of proteins 
as the cause of gout, and noting that the Veteran's liver enzymes 
had not been elevated nor had damage been identified as the cause 
of his gout, opined that his gout was not caused by his fungus 
medication.

Further, on VA examination in February 2007, the examiner opined 
that it could not be stated with absolute certainty whether the 
Veteran had gout, because it had never been possible to aspirate 
fluid to examine for crystals.  It was noted that the Veteran did 
have changes of osteoarthritis of the feet, which could sometimes 
be difficult to distinguish from gout.  Due to the swelling of 
the 1st metatarsal phalangeal joint in 2001, the examiner noted 
that this would be unusual in osteoarthritis and most likely, the 
Veteran suffered from gout.  The examiner stated that there was 
no reason that Terbinafine/Lamisil could have caused gout.  The 
examiner indicated that salsalate decreases the excretion of uric 
acid from the body and can, therefore, raise the serum uric acid 
and exacerbate gout, but does not cause gout.  The examiner noted 
that the Veteran had been on salsalate since at least 1998 and 
reported the onset of his foot pain in 2000, and that it was 
possible that the salsalate may have been a contributory factor, 
but it was also possible that the alcohol the Veteran was 
drinking was a contributory factor.   The examiner concluded that 
the Veteran's gout was not caused by an action on the part of 
VA., noting that "[g]out is a metabolic disorder, which is 
hereditary and is made worse by certain other factors, including 
renal insufficiency, diuretics, salicylates, niacin and 
chemotherapeutic drugs that result in tissue breakdown."  

In light of the Court's order, the Board finds that additional 
medical guidance is needed prior to the Board rendering a 
decision on this issue.  While the VA examiner in 2007 addressed 
the possibility of medication (salsalate) administered by VA as a 
contributory and exacerbating factor for the Veteran's gout, the 
examiner did not provide an opinion as to whether VA improperly 
(i.e., with carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part) treated 
the Veteran with salsalate.  Thus, based on the foregoing, the 
Board concludes that the February 2007 examination is inadequate, 
and another VA examination is warranted.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  Once VA undertakes the effort 
to provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records for 
the Veteran, pertaining to any treatment for 
hemorrhoids and/or gout, dated from 2007 to 
the present, and associate any additional 
records with the claims folder.  A negative 
reply should be requested from any VA 
facilities contacted in this regard.

2.  Following completion of the above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
current severity of his service-connected 
hemorrhoids.  The claims folder, to include 
all treatment records procured as a result of 
this remand, should be made available to the 
examiner for review in connection with the 
examination, and the examiner is requested to 
note such review was accomplished.  The 
examiner should note whether there are 
current hemorrhoids, and if so, discuss any 
manifestations resulting from such 
hemorrhoids and assess the severity of such 
Veteran's hemorrhoids, to include a 
discussion as to whether the hemorrhoids are 
large or thrombotic, irreducible, with 
excessive redundant tissue, or evidencing 
frequent recurrences.  The examiner is also 
asked to indicate whether the hemorrhoid 
disability is manifested by persistent 
bleeding and/or secondary anemia.  If the 
examiner determines that the Veteran does not 
have secondary anemia (resulting from 
hemorrhoids), this should be explained, 
including a discussion of VA medical records 
in April and June 2006 which include findings 
of anemia.  The examiner must provide a 
complete rationale for any stated opinion, 
and if the examiner cannot respond without 
resorting to speculation, this should be 
explained.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to specifically 
determine the nature and likely etiology of 
his gout and whether VA acted improperly in 
treating the Veteran with salsalate 
medications, which may have contributed to or 
exacerbated the Veteran's gout.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination, and the examiner is requested to 
note such review was accomplished.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
Based on the examination and review of the 
record, the examiner is requested to provide 
opinions as to the following matters:

a.  Is it at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that VA treating the Veteran 
with salsalate resulted in additional 
disability, to specifically include 
contributing to the development of or 
exacerbating the Veteran's gout.  

b.  If the Veteran has additional disability 
(gout) as a result of treatment with 
salsalate (whether by contributing to 
developing gout or exacerbating the gout), is 
it at least as likely as not (at least a 50 
percent probability) that such additional 
disability was the result of improper 
treatment by VA, to include carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing such medical 
treatment.

c.  Did VA fail to exercise the degree of 
care that would be expected of a reasonable 
health care provider; or is any additional 
disability the result of an event not 
reasonably foreseeable?

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If the examiner cannot 
respond to any of the aforementioned 
questions without resorting to speculation, 
an explanation should be provided.

4.  Once the above-requested development has 
been completed, the Veteran's claims must be 
readjudicated.  If any claim remains denied, 
he and his representative must be provided 
with an appropriate supplemental statement of 
the case, as well as an opportunity to 
respond.  The case must then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

